968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Mary HUDDLE, et al., Appellants,v.Ronald W. REAGAN, et al.
No. 91-5304.
United States Court of Appeals, District of Columbia Circuit.
June 26, 1992.Rehearing Denied July 23, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the appellants' requests for appointment of counsel;  the federal appellees' motion for summary affirmance, the oppositions thereto, and the reply;  appellant William Thomas' motion for leave to file a response to federal appellees' reply to response to motion for summary affirmance;  and appellant William Thomas' opposition to federal appellees' motion for summary affirmance of the district court's refusal to conduct a sanctions hearing, it is


2
ORDERED that appellant William Thomas' motion for leave to file a response to federal appellees' reply to response to motion for summary affirmance be granted.   The Clerk is directed to file the lodged document.   It is


3
FURTHER ORDERED that the motions for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is unwarranted when appellant has not demonstrated sufficient likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


4
FURTHER ORDERED that the federal appellees' motion for summary affirmance be granted, for the reasons well stated by the district court in its memorandum opinion filed May 24, 1991, and order filed June 20, 1991.   Furthermore, nothing in the record suggests that the district court abused its discretion in refusing to conduct a hearing on appellants' motions for sanctions.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


5
FURTHER ORDERED, on the court's own motion, that appellants show cause, within 30 days of the date of this order, why the district court's order dismissing the claims against the District of Columbia and Captain Michael Canfield should not be summarily affirmed.   Failure to respond to this order will result in dismissal of the appeal for lack of prosecution.   See D.C.Cir.Rule 23.


6
The Clerk is directed to send a copy of this order to appellants both by certified mail, return receipt requested, and by first class mail.


7
The Clerk is further directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.